DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims 15, 16, and 18-20 claim "a computer program product comprising a computer readable storage medium". The subject matter description of "a computer readable storage medium" in the specification is “[0084]… A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Examiner interprets a “computer readable storage medium” as a “non-transitory computer readable storage medium” limited to hardware. 

Claim Objections 
Claim 15, lines 7-8 include the typo “in order to generating”. Examiner interprets as “in order to generate" for examination purposes. 
Claim 17 is objected as being in improper dependent form. Claim 17 depends from itself. Accordingly, the claim has not been further treated on the merits.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the plurality of latches verified in the pre-silicon operation" in line(s) 9-10. There is insufficient antecedent basis for this limitation in the claim. There are no (emphasis added) "plurality of latches verified in the pre-silicon operation" anteceding this limitation in the claim. 
Claim 1 recites the limitation "the determination" in line(s) 11. There is insufficient antecedent basis for this limitation in the claim. There are two different "determinations" anteceding this limitation: "determining when a plurality of latches from a timing simulation set error checkers” and "determine that timing latches from logic built-in self tests (LBISTs) trigger". The recitation of “the determination” is unclear because it is uncertain which of the two was intended.
Claim 2 recites the limitation "wherein verifying in the pre-silicon operation" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "verifying" anteceding this limitation in claim 1. 
Claim 7 recites the limitation "the cross-reference flag" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. While there is “annotating the cross-reference file with a flag" in another dependent claim (claim 3), there is no "cross-reference flag" anteceding this limitation in the claim. 
As to claims 14 and 20, they are objected for the same deficiency. 


Allowable Subject Matter 
Claims 1-7 and 14-20 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
Claims 8-13 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
While Joseph Eckelman, U.S. Pre–Grant publication 20090210763, discloses "[0008]… LBIST tests logic gates, latches and clock distribution networks in the devices at-speed",
Matthew Edward King, U.S. Pre–Grant publication 20090112557, discloses "[0011]… critical path coverage analyzer executes the optimized application program on a hardware device in order to detect real-life hardware-identified operating conditions, such as the hardware device's operating frequency and voltage range… passes the hardware-identified operating conditions to a simulation team that, in turn, analyzes the hardware-identified operating conditions and compares them against simulator-identified operating conditions that are generated by the simulator. When discrepancies exist… modifies the simulator accordingly in order for the simulator to match the hardware-identified operating conditions",
James D. Warnock, U.S. Pre–Grant publication 20060242506, discloses "[0024]… improving the frequency of test clocks in a Level Sensitive Scan Design (LSSD) system wherein non-overlapping Shift A and Shift B test clocks are synchronized to rise and fall simultaneously at inputs of all LSSD registers",
and Valérie Bernon-Enjalbert, U.S. Pre–Grant publication 20150331040, discloses "[0029] A latent fault is a fault that has occurred but has not yet compromised any related subsystem... LBIST checker 209 is used to detect latent faults",
none of the references cited taken either alone or in combination and with the prior art of record disclose 

in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
***
/JUAN C OCHOA/		3/14/2022Primary Examiner, Art Unit 2146